 

FILE

OCT 25 2019
IN THE UNITED STATES DISTRICT COURT Clerk, U $ District Court

FOR THE DISTRICT OF MONTANA District Of Montana
BILLINGS DIVISION

ABRAHAM SPOTTED ELK,
CV 18-67-BLG-SPW
Plaintiff,
ORDER ADOPTING FINDINGS
vs. AND RECOMMENDATIONS

STATE OF MONTANA,

Defendants.

 

 

Petitioner Abraham Spotted Elk, appearing pro se, seeks habeas corpus relief
under 28 U.S.C. § 2254. Spotted Elk challenges his net sentence of a forty-year term
of incarceration for one count of assault on a peace officer and two counts of criminal
endangerment. Before the Court are the United States Magistrate Judge’s Findings
and Recommendations. (Doc. 22.) The Magistrate recommended the Court dismiss
Spotted Elk’s Amended Petition for Writ of Habeas Corpus (Doc. 3) as procedurally
defaulted without excuse and deny him a certificate of appealability. (Doc. 22 at
11-12.)

The Magistrate concluded Spotted Elk’s constitutional claims were
procedurally defaulted because Spotted Elk failed to present his constitutional claims
to the Montana Supreme Court. (Doc. 22 at 4.) Moreover, Spotted Elk failed to

demonstrate any exception that would allow the Court to hear the merits of his claim
regardless of his procedural default—namely a showing of actual innocence or a
showing of adequate legal cause for his default and actual prejudice. (/d.) Therefore,
the Magistrate determined Spotted Elk’s claims were procedurally defaulted without
excuse and recommended that the Court dismiss his petition under 28 U.S.C. § 1915
because it plainly appeared from the petition Spotted Elk was not entitled to relief.
(Id. (citing Rule 4 Governing § 2254 Cases)).

Spotted Elk filed timely objections to the Magistrate’s Findings and
Recommendations. (Doc. 23.) However, instead of addressing the Magistrate’s
findings of fact or legal conclusions regarding his procedural default and lack of a
legal excuse, Spotted Elk restated the constitutional claims he raised in his amended
petition. (Docs. 3, 23.) He reiterated arguments that he did not commit an assault
on a police officer, he was sentenced without notice of the alleged denial of his
signed plea agreement, and District Court Judge Souza should have been recused
because he was allegedly involved in Spotted Elk’s 1980 prosecution for sexual
assault. (Doc. 23 at 1-3.)

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days after the Magistrate files Findings and Recommendations.
When a party timely objects to any portion of the Magistrate’s Findings and
Recommendations, the Court must review those portions of the Findings and

Recommendations de novo. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v.
Commodore Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981). “A judge of
the court may accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge. The judge may also receive further
evidence or recommit the matter to the magistrate judge with instructions.” 28
U.S.C. § 636(b)(1).

28 U.S.C. § 2254 bars federal courts from granting habeas corpus relief if the
applicant has not exhausted the remedies available in state courts, unless the
petitioner can demonstrate actual innocence or cause and prejudice for the default.
See Gray v. Netherland, 518 U.S. 152, 162 (1996); Schlup v. Delo, 513 U.S. 298,
324 (1995). By his own admission, Spotted Elk did not file a direct appeal or seek
any form of collateral review for his convictions, including state habeas or
postconviction relief. (Doc. 3 at 2-3.) The Magistrate correctly determined both |
that Spotted Elk’s arguments were procedurally defaulted and that Spotted Elk failed
to show actual innocence or cause and prejudice for the default.

First, a petitioner may overcome the prohibition on reviewing procedurally
defaulted claims if the petitioner shows “it is more likely than not that no reasonable
juror would have convicted him in the light of the new evidence.” Lee v. Lampert,
653 F.3d 929, 938 (9th Cir. 2011) (quoting Schlup, 513 U.S. at 327). “‘[A]ctual
innocence’ means factual innocence, not mere legal insufficiency.” Bousley v.

United States, 523 U.S. 614, 623 (1998). Spotted Elk contests some of the evidence
used in his conviction for assault on a police officer, but he provides no new evidence
of actual innocence. It is not more likely than not (or likely at all) that no reasonable
juror would have convicted him in the light of any purportedly new evidence.

Second, a petitioner may overcome the prohibition on reviewing procedurally
defaulted claims if the petitioner demonstrates “cause for the default and actual
prejudice as a result of the alleged violation of federal law....” Coleman v.
Thompson, 501 U.S. 722, 750 (1991). While Spotted Elk argues he was never
provided notice of the alleged denial of his signed plea agreement, the alleged denial
never occurred. The plea agreement allowed the parties to argue for whatever legal
sentence they deemed appropriate. (Doc. 14-2 at 3.) That Spotted Elk did not
receive the term of incarceration he argued for is immaterial. The District Court did
not deny Spotted Elk’s plea agreement when it sentenced him to 40 years in prison.

There is also nothing in the record supporting Spotted Elk’s belief that Judge
Souza gave undue weight to Spotted Elk’s 1980 sexual assault conviction. Rather,
the record reveals Judge Souza appropriately considered Spotted Elk’s 1980 sexual
assault conviction in the overall context of his criminal history.

Moreover, to the extent either of these issues existed, Spotted Elk was aware
of them at the time of sentencing. He has given no justifiable cause for his failure
to raise them to the Montana Supreme Court for consideration. Spotted Elk has

failed to show cause for his procedural default and actual prejudice resulting from
alleged violations of federal law. For these reasons, the Court concurs with the
Magistrate’s recommendation to dismiss the petition.

Furthermore, Spotted Elk has not made a “substantial showing of the denial
of a constitutional right.” 28 U.S.C. § 2253(c)(2). Spotted Elk has not shown
“jurists of reason could disagree with the district court’s resolution of his
constitutional claims or that jurists could conclude the issues presented are adequate
to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,
327 (2003). Spotted Elk has not established an adequate basis to excuse the
procedural default of his claims. There are no close questions and no basis to
encourage further proceedings, so the Court will not issue a Certificate of
Appealability under 28 U.S.C. § 2253(c)(2). Accordingly,

IT IS HEARBY ORDERED:

1. Spotted Elk’s Amended Petition for Writ of Habeas Corpus (Doc. 3) is
DISMISSED because the claims he raises are procedurally defaulted without
excuse.

2. The Clerk of Court shall enter a judgment of dismissal.

3. Spotted Elk is denied a Certificate of Appealability.

DATED this _<Y” ‘day of October, 2019.

SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE

5
